EXHIBIT 1 TRANSACTIONS DURING THE PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the sale of shares on the NASDAQ Global Select Market.Certain of the prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Quantity 12/03/2012 Sale 1 12/04/2012 Sale 12/05/2012 Sale 12/06/2012 Sale 2 12/10/2012 Sale 3 12/12/2012 Sale 4 12/13/2012 Sale 5 12/17/2012 Sale 6 12/18/2012 Sale 7 12/19/2012 Sale 8 12/20/2012 Sale 9 12/21/2012 Sale 10 12/24/2012 Sale 12/26/2012 Sale 11 12/27/2012 Sale 12 12/28/2012 Sale 13 12/31/2012 Sale 14 01/02/2013 Sale 15 01/03/2013 Sale 16 01/04/2013 Sale 17 01/07/2013 Sale 18 01/08/2013 Sale 01/09/2013 Sale 19 01/10/2013 Sale 20 01/11/2013 Sale 21 01/14/2013 Sale 22 01/15/2013 Sale 23 01/16/2013 Sale 24 01/17/2013 Sale 25 01/18/2013 Sale 26 01/22/2013 Sale 27 01/31/2013 Sale 28 1 This transaction was executed in multiple trades at prices ranging from $2.34 – 2.36. 2 This transaction was executed in multiple trades at prices ranging from $2.26 – 2.27. 3 This transaction was executed in multiple trades at prices ranging from $2.28 – 2.30. 4 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 5 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 6 This transaction was executed in multiple trades at prices ranging from $2.275 – 2.28. 7 This transaction was executed in multiple trades at prices ranging from $2.25 – 2.32. 8 This transaction was executed in multiple trades at prices ranging from $2.24 – 2.27. 9 This transaction was executed in multiple trades at prices ranging from $2.21 – 2.26. 10 This transaction was executed in multiple trades at prices ranging from $2.19 – 2.22. 11 This transaction was executed in multiple trades at prices ranging from $2.15 – 2.1650. 12 This transaction was executed in multiple trades at prices ranging from $2.15 – 2.18. 13 This transaction was executed in multiple trades at prices ranging from $2.15 – 2.18. 14 This transaction was executed in multiple trades at prices ranging from $2.21 – 2.27. 15 This transaction was executed in multiple trades at prices ranging from $2.26 – 2.30. 16 This transaction was executed in multiple trades at prices ranging from $2.25 – 2.30. 17 This transaction was executed in multiple trades at prices ranging from $2.20 – 2.21. 18 This transaction was executed in multiple trades at prices ranging from $2.20 – 2.2025. 19 This transaction was executed in multiple trades at prices ranging from $2.20 – 2.25. 20 This transaction was executed in multiple trades at prices ranging from $2.16 – 2.21. 21 This transaction was executed in multiple trades at prices ranging from $2.09 – 2.10. 22 This transaction was executed in multiple trades at prices ranging from $2.07 – 2.11. 23 This transaction was executed in multiple trades at prices ranging from $2.10 – 2.17. 24 This transaction was executed in multiple trades at prices ranging from $2.15 – 2.20. 25 This transaction was executed in multiple trades at prices ranging from $2.08 – 2.11. 26 This transaction was executed in multiple trades at prices ranging from $2.04 – 2.09. 27 This transaction was executed in multiple trades at prices ranging from $2.10 – 2.15. 28 This transaction was executed in multiple trades at prices ranging from $3.81 – 3.82.
